Appeal and cross appeal from a judgment (denominated order) of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered September 16, 2004 in proceedings pursuant to CPLR article 78. The judgment, insofar as appealed from, dismissed the petition and those parts of the counterclaim for costs and attorneys’ fees.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Violet Realty, Inc. v City of Buffalo Planning Bd. (20 AD3d 901 [2005]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Hayes, JJ.